                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 AUBREY GRAY EL BEY,                             §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §       Civil Action No. 3:19-CV-1902-L
                                                 §
 NATIONSTAR, ET AL.,                             §
                                                 §
                                                 §
                 Defendants.                     §

                                             ORDER

       On September 23, 2019, the Findings, Conclusions and Recommendation of the United

States Magistrate Judge (“Report”) (Doc. 9) was entered, recommending that the court dismiss

without prejudice this action for lack of subject matter jurisdiction. No objections to the Report

were filed.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, accepts them as those of the

court, and dismisses without prejudice this action and all claims asserted for lack of subject

matter jurisdiction, as Plaintiff Aubrey Gray El Bey has not set forth facts establishing that a

federal question exists, or that there is complete diversity of citizenship between the parties and

that the amount in controversy exceeds $75,000, exclusive of interest and costs.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. 24(a)(3). In support of this certification, the court

accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and

n.21 (5th Cir. 1997). The court concludes that any appeal of this action would present no legal

point of arguable merit and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th


Order – Page 1
Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification by filing a separate

motion to proceed in forma pauperis on appeal with the clerk of the United States Court of Appeals

for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. 24(a)(5).

       It is so ordered this 15th day of November, 2019.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
